 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
NATIONAL COALITION ON BLACK CIVIC :
PARTICIPATION, et al.              :
                                   :
                    Plaintiffs,    :    20 Civ. 8668 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
JACOB WOHL, et al.                 :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      Plaintiffs       National    Coalition     on      Black       Civic

Participation (“NCBCP”), Mary Winter, Gene Steinberg, Nancy

Hart, Sarah Wolff, Karen Slaven, Kate Kennedy, Eda Daniel,

and Andrea Sferes (collectively, “Plaintiffs”) filed this

action against defendants Jacob Wohl (“Wohl”), Jack Burkman

(“Burkman”), J.M. Burkman & Associates, LLC (“J.M. Burkman &

Associates”), Project 1599, and John and Jane Does 1 through

10   (collectively,     “Defendants”).      Plaintiffs    allege      that

Defendants     sent    robocalls    containing   false        information
intended to scare recipients from voting by mail in violation

of   Section   11(b)    of   the   Voting   Rights    Act,     52   U.S.C.

§ 10307(b), and Section 2 of the Ku Klux Klan Act, 42 U.S.C.

§ 1985(3). On October 28, 2020 this Court granted Plaintiffs'

motion   for    a     temporary    restraining       order.    (See “TRO

Decision,” Dkt. No. 38.) Now before the Court is a motion by

Defendants for reconsideration of this Court’s TRO Decision.

(See “Reconsideration Motion,” Dkt. No. 40.) For the reasons




                                    1
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 2 of 14




set    forth    below,       the    Court       DENIES     the      Reconsideration
Motion.

                               I.     LEGAL STANDARD

       Local    Rule     6.3       governs      reconsideration,               which      is

“intended to ‘ensure the finality of decisions and to prevent

the practice of a losing party examining a decision and then

plugging       the    gaps     of    a     lost       motion     with         additional

matters.’” SEC v. Ashbury Capital Partners, L.P., No. 00 Civ.

7898,    2001    WL    604044,       at    *1        (S.D.N.Y.      May       31,     2001)

(quoting Carolco Pictures, Inc. v. Sirota, 700 F. Supp. 169,

170     (S.D.N.Y.      1988)).        When        assessing         a        motion      for

reconsideration, a district court must “narrowly construe and

strictly apply” Local Rule 6.3 in order to “avoid duplicative

rulings on previously considered issues” and to prevent the

rule from being used to advance theories not previously argued

or      as      “a     substitute              for      appealing             a       final

judgment.” Montanile v. Nat'l Broad. Co., 216 F. Supp. 2d

341,    342    (S.D.N.Y.       2002); see also Shamis                   v.    Ambassador

Factors Corp., 187 F.R.D. 148, 151 (S.D.N.Y. 1999).

       Reconsideration         is    “an       extraordinary            remedy      to    be

employed       sparingly       in    the       interests       of       finality         and

conservation of scarce judicial resources.” In re Health

Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000). Accordingly, the Second Circuit has held


                                           2
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 3 of 14



that the standard for granting a motion to reconsider “is

strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data

that the court overlooked -- matters, in other words, that

might reasonably be expected to alter the conclusion reached

by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995). “The major grounds justifying reconsideration

are     ‘an   intervening     change       of    controlling      law,   the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.’” Virgin Atl. Airways,

Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992) (quoting 18 Charles Alan Wright, Arthur R. Miller &

Edward H. Cooper, Federal Practice & Procedure § 4478 at 790

(2d ed.)); accord Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013). “[A]

motion to reconsider should not be granted where the moving

party     seeks    solely     to   relitigate       an    issue     already

decided.” Shrader,       70    F.3d       at    257; see also Analytical

Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d

Cir. 2012) (noting that reconsideration “is not a vehicle for

relitigating      old   issues,    presenting      the   case   under    new

theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple” (internal quotation marks

omitted)).


                                      3
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 4 of 14



     The    decision    to     grant   or    deny   a     motion    for

reconsideration rests within “the sound discretion of the

district court.” Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (quoting Nemaizer v. Baker, 793 F.2d 58, 61-62 (2d Cir.

1986)).


                         II.    DISCUSSION

     Defendants suggest that the Court proceeded hastily in

a manner that undermined Defendants’ ability to prepare a

defense. A brief review of the timeline of this case is

therefore   appropriate.     Defendant   Burkman    and   the    entity

defendants were served in the morning on Wednesday, October

21, 2020 and defendant Wohl was served in the evening the

same day. On Thursday, October 22, 2020, Plaintiffs moved for

a temporary restraining order. Shortly after Plaintiffs’

motion was filed, Burkman emailed the Court and stated that

Defendants were attempting to seek counsel and “would deeply

appreciate just a few days.” Wohl also emailed the Court with

the substantially same request. Accordingly, the Court issued

a scheduling order setting the hearing date for Monday,

October 26, 2020 at 9:00 a.m. and instructing Defendants to

respond to Plaintiffs’ motion by Friday, October 23 at 5:00

p.m. On Sunday, October 25, 2020, the Court emailed the

parties to confirm the hearing scheduled for October 26. The



                                  4
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 5 of 14



Court received no response or adjournment request of any kind

from Defendants. Defendants appeared pro se at the hearing on

October 26 (the “October 26 Hearing”) and indicated that

counsel had been obtained but was unavailable to appear before

the Court until the following day. The Court thus allowed

Defendants until October 27 at 3:00 p.m. to submit a written

response to Plaintiffs’ request. Defendants, through counsel,

submitted   their    response    by   the    deadline.     The   Court

subsequently   issued    its    decision    on   October   28,   2020.

Defendants then filed the Reconsideration Motion currently

before the Court.

     In the Reconsideration Motion, Defendants raise various

arguments, none of which are availing under the standard set

forth above.

     First, Defendants claim that the temporary restraining

order requires them to make an incriminating statement before

the conclusion of this civil case and while their criminal

cases remain pending. This argument is, at best, reflective

of a misreading of the Court’s prior order and, at worst, a

disingenuous attempt to stall compliance.          The order directs

Defendants to convey the following message to those who

received their prior robocall:

     At the direction of a United States district court, this
     call is intended to inform you that a federal court has
     found that the message you previously received regarding


                                  5
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 6 of 14



       mail-in   voting  from   Project   1599,  a   political
       organization founded by Jack Burkman and Jacob Wohl,
       contained false information that has had the effect of
       intimidating voters, and thus interfering with the
       upcoming presidential election, in violation of federal
       voting-rights laws.

(TRO    Decision   at   65.)   By       communicating   this   message,

Defendants will merely be announcing this Court’s findings.

The Court carefully scripted the message so as to avoid

requiring Defendants to endorse this Court’s findings or

express any personal views regarding their own liability.

Such a message cannot plausibly be construed as containing

self-incriminating      material,        because   it    contains    no

expression of the Defendants’ own views.

       Second, the fact that a Michigan state court order

prohibits Defendants from issuing any robocalls is not new

information that would provide a basis for reconsideration.

In its TRO Decision, the Court explicitly considered this

fact and explained why it did not warrant limiting the scope

of relief in this case, stating:


       The Court is aware that defendants Wohl and Burkman face
       the following bail condition in their pending Michigan
       case: “Neither defendant is to initiate, or cause anyone
       else to initiate, any robocalls or other communications
       directed   at   multiple   recipients   until   November
       4,2020.” See CTRM 134 36th District Court, 36thDC134,
       YouTube                  (Oct.                 8, 2020),
       https://www.youtube.com/watch?v=X8KUAWLGbZA. The Court
       is not persuaded that this condition was intended to
       prohibit the type of remedial messaging envisioned by
       the present Order. To the extent there is a conflict


                                    6
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 7 of 14



      between the bail condition and this Court's Order,
      however, it is the Court’s understanding that when
      “[f]aced with conflicting orders -- one issued by a
      federal court to implement the Constitution, and
      the other issued by a state court as a matter of state
      practice,” the federal court order takes precedence
      under “the priority prescribed by the Constitution”
      through the Supremacy Clause. See Madej v. Briley, 370
      F.3d 665, 667 (7th Cir. 2004).

(See TRO Decision at 64 n.33.) Because this issue was already

considered and decided, it does not warrant reconsideration.

      Nor is the Court persuaded that the factual information

Defendants present in their Reconsideration Motion provides

any new, relevant facts that warrant reconsideration. In

Defendants view, the new evidence supports their contention

that the claims in the robocall message are true. Had this

evidence been before the Court at the October 26 Hearing,

Defendants argue, a different conclusion would have been

reached.   The    Court    disagrees.       The        factual      assertions

Defendants make here were neither “overlooked” at the October

26   Hearing,    nor   would   they    be   “expected          to    alter   the

conclusion reached by the court.” Shrader, 70 F.3d at 257.

      To begin, Defendants allege that “there is a notable and

important difference between mail in voting and in person

voting.”   (Reconsideration           Motion      at     2.)        Defendants’

conclusion is based on the fact that a voter must provide an

accurate address to receive an absentee ballot, whereas a

voter who votes in person might maintain an active voter


                                  7
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 8 of 14



registration despite minor address changes or inaccuracies,

which would not impact her assigned polling place. In other

words, Defendants allege that a voter can more easily cast

her ballot despite registering with an inaccurate address if

she votes in person rather than by mail. This, however, is

neither persuasive nor relevant to the Court’s finding of

falsity. Whether voting by mail or in person, voters are

required to update their voter registration information when

they move, regardless of whether their polling place remains

the same. That it is theoretically possible for a voter to

move, fail to change her address, and nonetheless vote in

person at her prior polling place does not mean that this

actually occurs in practice. Defendants make no attempt to

quantify how often voters remain registered with outdated

addresses. There is no basis in the record for the Court to

conclude that this alleged practice occurs so frequently as

to create a meaningful distinction between the reliability of

registration information for mail-in and in-person voters.

Moreover, even if a substantial number of in-person voters

were registered with outdated addresses, that fact would not

alter the Court’s finding that -- whether voting by mail or

in person -- the public availability of a voter’s address

results from the voter’s decision to register herself, not

her decision about whether to vote in person or by mail.


                                 8
    Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 9 of 14



        Defendants next argue that the evidence they provide

regarding “Skip Tracing” proves that investigators, debt

collectors, and police “are known to use public records,

including voter registration data.” (Reconsideration Motion

at 3.) Defendants’ Exhibits A and B both relate to “Skip

Tracing,” a method used to locate people relying on, among

other available information, a person’s voter registration.

However, as Defendants’ also point out, at the October 26

Hearing, the Court was aware and indeed considered that voter-

registration information is publicly available. (See TRO

Decision at 9 n.8) (taking judicial notice of “the varied

procedural       requirements         for       obtaining    voter-registration

information across different states, as well as the diverse

types     of    voter       information         publicly    available”)).     What

Defendants had not, and still have not, established, is how

this publicly available information is used, the likelihood

of it being so used,1 or that the probability of its use

increases       when    a    voter    votes       by   mail.   As   a    reminder,

Defendants’ robocall message stated that mail-in voters’

records        “will    be    used”    for       law-enforcement        and   debt-



1 In support of the argument that voter-registration information can be
used by Skip Tracers to track people, Defendants submit a lengthy list
of the means by which Skip Tracers can locate a given individual. If
anything, this lengthy list calls into question the notion that voter-
registration status makes a meaningful difference in a Skip Tracer’s
ability to locate any given person.


                                            9
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 10 of 14



collection purposes. (TRO Decision at 6 (emphasis added).)

While Skip Tracers may use the voter-registration information

to locate people, this does not support the conclusion that

debt collectors, law enforcement, or the CDC will use the

information in the manner the robocall claims.

      Likewise, the article in Exhibit C does not support

Defendants’ argument that the CDC will use voter-registration

information to track individuals for mandatory vaccines. As

an initial matter, the article is an opinion piece, expressing

the personal views of its authors, not evidence-based fact.

Moreover, even if the opinions expressed in the article were

true -- that a COVID-19 vaccine might become mandatory --

this point is, again, irrelevant. Defendants have provided no

support for the robocall message’s claim that the CDC will

use voter-registration information to identify individuals

for mandatory vaccines.2


2 At one point in Defendants’ submission, defense counsel appears to

suggest that the Court should have refrained from making factual
determinations when deciding Plaintiffs’ motion for a temporary
restraining order and should have left those questions for a jury. But
judges, not juries, decide when a temporary restraining order is warranted
and, in doing so, judges are permitted to make factual determinations.
See Victorio v. Sammy’s Fishbox Realty Co., No. 14 Civ. 8678, 2014 WL
7180220, at *4 (S.D.N.Y. Dec. 12, 2014) (“When considering a motion for
a preliminary injunction, unlike a motion to dismiss, the Court need not
accept as true the well-pleaded allegations in Plaintiff[’s] complaint.”)
(citing Incantalupo v. Lawrence Union Free Sch. Dist. No. 15, 652 F. Supp.
2d 314, 317 n.1 (E.D.N.Y. 2009)).
      Relatedly, although Defendants argue that the Court’s TRO Decision
prejudges this civil case, the Court reiterates that it is required to
conduct a preliminary analysis of the merits in order to decide whether
injunctive relief is available. N. Am. Soccer League, LLC v. U.S. Soccer


                                   10
 Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 11 of 14



      Fourth, Defendants attempt to argue that “intimidation”

within the context of the Voting Rights Act and Ku Klux Klan

Act refers only to threats to use force. The Court thoroughly

considered and rejected this argument, having considered the

arguments defense counsel previously raised on this point.

(See TRO Decision, at 34 – 56 & n.22.) The Court will not

permit Defendants to relitigate this issue.

      Defendants    next    contend      that   their    Fifth    and   Sixth

Amendment rights compel staying their civil case until the

conclusion of the criminal prosecutions. Defendants seek “an

extraordinary remedy.” Louis Vuitton Malletier S.A. v. LY

USA, Inc., 676 F.3d 83, 98 (2d Cir. 2012) (internal quotation

marks and citation omitted). “[T]he Constitution rarely, if

ever, requires such a stay.” Id. “A defendant has no absolute

right not to be forced to choose between testifying in a civil

matter       and       asserting          his       Fifth         Amendment

privilege.” Id. (internal         quotation       marks     and    citation

omitted). Instead, whether to grant a stay is firmly in this

Court’s    discretion. See id. at         99-100.   In    coming    to    its

decision, the Court may consider factors such as:


          1) the extent to which the issues in the criminal case
          overlap with those presented in the civil case; 2)
          the status of the case, including whether the

Fed’n, 883 F.3d 32, 37 (2d Cir. 2018). The Court fails to see how following
the appropriate legal standards is cause for reconsideration.


                                    11
Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 12 of 14



         defendants have been indicted; 3) the private
         interests   of    the   plaintiffs    in   proceeding
         expeditiously weighed against the prejudice to
         plaintiffs caused by the delay; 4) the private
         interests of and burden on the defendants; 5) the
         interests of the courts; and 6) the public interest.

Id. at     99    (citation          omitted).        Ultimately,         the     Court’s

decision “must rest upon a particularized inquiry into the

circumstances          of,    and    the    competing           interests       in,      the

case.” Id. (internal quotation marks and citation omitted).

      Here,      the    Court       finds    that     a    stay       based    on    Fifth

Amendment considerations is not warranted at this stage.

Although there may be overlap between the factual bases of

the civil and criminal cases, and although Defendants have

been indicted already, this civil case is still in the

earliest of stages. Thus far, Defendants have only been

temporarily enjoined from certain conduct and required to

notify   robocall        recipients         of   the       Court’s      findings.         As

discussed       above,       that    requirement           in    no    way     plausibly

transgresses Defendants’ Fifth Amendment rights and places

only the most minimal of burdens on Defendants.

      Other considerations weigh against a stay at this stage.

For   instance,        Plaintiffs      have      a    significant        interest         in

expeditiously          enjoining      the    conduct        to     prevent       further

electoral       intimidation         and    interference          in    light       of   the

upcoming    November          3   election.          The   Court       has     addressed



                                            12
Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 13 of 14



Plaintiffs’ interest at length in the TRO Decision. (See TRO

Decision    at   26-29    (discussing     irreparable     and   imminent

harm).) In addition, the public interest weighs heavily in

favor of granting swift and effective injunctive relief, as

the Court has previously explained. (See id. at 61-62.) In

short, the impending election and the fundamental nature of

the right at issue -- a right which, as the Court has

discussed    throughout      its    TRO   Decision,     underpins     the

democratic society upon which this nation is built -- strongly

discourage entering a stay.

       Insofar as Defendants argue that a stay is warranted

under the Sixth Amendment because Defendants appeared at the

October 26 Hearing pro se, “the Sixth Amendment does not

govern civil cases.” See, e.g., Turner v. Rogers, 564 U.S.

431, 441 (2011). Defendants’ claim on this ground must fail.

       Accordingly, the Court denies Defendants’ request for a

stay. This denial does not leave Defendants without any

recourse in the future. The Court notes that “if there is

imposition involved, the court can deal with such matters as

and when there is threat of imposition.” Louis Vuitton, 676

F.3d at 102. The Court is “open to considering further

requests from defendants for alternative forms of relief,

such   as   tailored     stays,    protective   orders,    quashing    or

modifying subpoenas, sealing confidential materials, or even


                                    13
Case 1:20-cv-08668-VM Document 41 Filed 10/29/20 Page 14 of 14



a renewed motion for a stay if specific impositions present[]

themselves”   once   the   case    has   progressed   further    and

circumstances change. See id.



Dated:    New York, New York
          29 October 2020

                                   ___________________________
                                          Victor Marrero




                                  14
